Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the Applicant’s request for continued examination filed on 01/19/2022. Applicant has amended claims 1, 8 and 10. Claims 1-11 have been examined and are pending. The Applicant’s remark and amendments to the claims were fully considered with the results that follow. 

Response to Amendment/Arguments
Double Patenting:  Claims 1-11 were previously rejected on the ground of non-statutory double patenting as being unpatentable over claims 14-28 of U.S. Patent No. 10,225,599 and provisionally rejected on the same grounds as being unpatentable over claims 1-11 of co-pending U.S. Application No. 16/252,988. The Applicant will submit a terminal disclaimer once the non-statutory double patenting rejection is the sole rejection. The rejection under this section still stands.

Rejection under 35 U.S.C. § 103(a): 
Claims 1, 3-5, and 7-1 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Al-Shaykh (U.S. Patent Publication 2011/0131520), in view of Russell (U.S. Patent Publication 2010/0306402). Claims 2, 6, and 11 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Al-Shaykh (U.S. Patent Publication .

Applicant: Al-Shaykh and Russell do not disclose sending a command with a location for locating the selected stream and does not disclose a file manager.

Examiner: Applicant’s arguments with respect to claims 1+ have been considered but are moot because a new reference applies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of U.S. Patent No. 10, 225, 599. 

Similarly, claim 8 (control device) and claim 10 (control method) of the instant application are encompassed by steps recited in independent claim 23 (control device) and claim 25 (control method) of the patent, respectively. 

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/252,988. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claim 1 of the instant application are encompassed by steps recited in claim 1 of the co-pending application.  Similarly, claim 8 (control device) and claim 10 (control method) of the instant application are encompassed by steps recited in claim 8 (control device) and claim 10 (control method) of the co-pending application, respectively. 	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Al-Shaykh (U.S. Patent Publication 2011/0131520), in view of Gran (U.S. Patent Publication 2010/0306402).

Regarding claims 1, 8, and 10:
Al-Shaykh discloses, 
a first device, called a receiving device (Fig. 1), comprising: 
means for receiving the data stream to be played  ([0015], Fig. 1), 
means for transmitting the received data stream through an external output to a device that is capable of playing the stream, called a reproduction device ([0081] set-top-box to television, etc.); 
and a second device, called a control device, separate from the first device and integrating: 
- a display screen (Fig. 2), 
- user interface means for allowing a user of the second device to select on the second device the data stream to be played (Fig. 2 – media application user interface, [0078, 0079, 0085]), 
- means for, following the selection by the user, and preview on the display screen of the control device of the data stream to be played ([0087] the user may edit, organize, etc. the content before sending to a rendering device), transmitting to the first device a command for playing the selected stream ([0096] the mobile device 11 may instruct the target rendering device to obtain the media content directly from the media server in the home network), 
Al-Shaykh does not explicitly teach,
said command containing location data for locating the selected stream, - said data stream being a content stored in at least one file on a storage device, - said location data including a storage address of the at least one file on said storage device, and - said user interface means being configured to access a file manager on the storage device allowing to display a file structure to select said at least one file on said storage device.
However, in an analogous art, Gran discloses,
said command containing location data for locating the selected stream, 
- said data stream being a content stored in at least one file on a storage device, 
- said location data including a storage address of the at least one file on said storage device, and 
- said user interface means being configured to access a file manager on the storage device allowing to display a file structure to select said at least one file on said storage device.  Gran, in at least [0089, 0099, 0166, ] The user may utilize the mobile device 200 to instruct the control element 100 to browse for content which may be provided by a media server. A browse request may be transmitted from the mobile device 200 to the control element 100. The browse request may include a content location, a search term and/or a filter. The content location may be, for example, a folder name, a directory pathname, a container identification number, a URL and/or other means to specify a location for browsing within a content directory structure and/or organization hierarchy under which a media server may present content for browsing. DLNA Environment [0060-0062]. See also Fig. 2, [0052-0054] For each multimedia content file located in the device queue 14, the control point 10 may provide the media rendering device 12 with a URL that may be associated with a corresponding multimedia content file that may be stored on the media server 11. The media rendering device 12 may then contact the media server 11 directly to obtain the corresponding multimedia content file for rendering. 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Al-Shaykh and Gran, for the purpose of providing a system and a method for controlling media rendering in a network using a mobile device that enable a user to control media rendering from multiple storage devices and/or multiple servers in the network and a system and a method for controlling media rendering in a network using a mobile device that enable a user to control media rendering on multiple rendering devices connected to the home network using the mobile device (Gran [0023]).


Regarding claim 3:
Al-Shaykh, in view of Gran discloses,
the first device comprises decoding means designed to decode the received data stream (Al-Shaykh [0081] The available rendering devices, such as, for example, the rendering devices 21,22,23, may support one or more multimedia home networking standards, such as, for example, UPnP AV and/or DLNA.  The available rendering devices may be, for example, a television, a set-top box).   

Regarding claim 4:
Al-Shaykh, in view of Gran discloses,
the user interface means for allowing a user to select a data stream comprise means for displaying graphical interface data (Al-Shaykh [0098], Figs. 3, 4, 5). 

Regarding claim 5:
Al-Shaykh, in view of Gran discloses,
 said user interface means for allowing a user to select a data stream are designed to access a user interface for selecting content on a remote server (Al-Shaykh [0082]).  

Regarding claim 7:
Al-Shaykh, in view of Gran discloses,
the first device is devoid of user interface means for allowing a user to select a data stream to be played (Al-Shaykh [0015] The mobile device has a user interface, and the home network has rendering devices.  The method has the steps of displaying a media transfer control, a media transfer indication and a renderer selection control/indication concurrently in the user interface of the mobile device).  

Regarding claim 9:
Al-Shaykh, in view of Gran discloses,
the user interface means comprise means for displaying graphical interface data (Al-Shaykh [0098], Figs. 3, 4, 5). 



Claims 2, 6, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Al-Shaykh (U.S. Patent Publication 2011/0131520), in view of Gran (U.S. Patent Publication 2010/0306402), in further view of Taylor (U.S. Patent Publication 2012/0051344). 

Regarding claim 2:
Al-Shaykh, in view of Gran discloses,
a graphical user interface, but does not explicitly teach the second device comprises means for assisting connection of the first device to a wireless access point, said means being designed to display a graphical interface for inputting data for connection of the first device to the wireless access point and to transmit said input connection data to the first device. 
In an analogous art, Taylor discloses the second device comprises means for assisting connection of the first device to the wireless access point, said means being designed to display a graphical interface for inputting data for connection of the first device to the wireless access point and to transmit said input connection data to the first device ([0008, 0052, 0053] displaying confirmation notice to connect). 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Al-Shaykh and Gran, to further include the teachings of Taylor, for the purpose of providing of allowing configurations setting to be completed on the electronic device remotely without involving any manipulation on the mobile electronic device (Taylor [0008-0009]).

Regarding claim 6:
Al-Shaykh, in view of Gran, in view of Taylor discloses, 
the first and second devices belong to a local area network managed by a wireless access point, and saidF071.0293US2 -24- user interface means are configured to access the file manager on a storage server for the local area network (Taylor [0009] local network, fig. 4, S302 – access point), [0031, 0036]; Al-Shaykh [0082]; Gran - location information).  

Regarding claim 11:
Al-Shaykh, in view of Gran, in view of Taylor discloses, 
a graphical user interface, but does not explicitly teach in whichF071.0293US2 -26- the receiving device sets up a direct wireless connection to the control device and transmits to the control device a request for connection to a wireless access point, and the control device displays a graphical interface for inputting data for connection of the receiving device to the wireless access point and then, following input of data for connection to the wireless access point by the user, transmits said input connection data to the receiving device. 
In an analogous art, Taylor discloses F071.0293US2 -26-the receiving device sets up a direct wireless connection to the control device and transmits to the control device a request for connection to a wireless access point (Taylor – Fig. 4, at least 4[0041-0045]); and 
the control device displays a graphical interface for inputting data for connection of the receiving device to the wireless access point and then, following input of data for connection to the wireless access point by the user, transmits said input connection data to the receiving device ([0008, 0052, 0053] displaying confirmation notice to connect). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421